Citation Nr: 0525520	
Decision Date: 09/19/05    Archive Date: 09/29/05

DOCKET NO.  02-16 144	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
otitis media of the left ear, and if so, entitlement to 
service connection for the same.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

B. Wilson, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1945 to July 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona, which declined to reopen the veteran's 
previously denied claim of entitlement to service connection 
for otitis media of the left ear.


FINDINGS OF FACT

1.  In August 1946, the RO denied a claim for service 
connection for left ear otitis media.  The veteran did not 
appeal this decision.

2.  The last final (unappealed) disallowance of the veteran's 
attempt to reopen the claim was in May 1990 by the Board, for 
a lack of new and material evidence.

3.  Evidence presented since the May 1990 denial bears 
directly on the specific matter under consideration and is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.

4.  The veteran's left ear otitis media has been medically 
linked to his service. 


CONCLUSIONS OF LAW

1.  The May 1990 Board decision declining to reopen the claim 
for service connection for left ear otitis media is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1100 (2004).

2.  Evidence added to the record since the May 1990 decision 
is new and material; thus, the claim of entitlement to 
service connection for left ear otitis media is reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 3.156(a), 
20.1100 (2001).

3.  The veteran's left ear otitis media was incurred in his 
active duty service.  38 U.S.C.A. §§ 1101, 1110, 1111, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans' Claims Assistance Act

The Board notes that regulations enacted under the Veterans' 
Claims Assistance Act of 2000 (VCAA) require VA to notify 
claimants and their representatives of any information that 
is necessary to substantiate the claim for benefits.  See 38 
U.S.C.A. §5103 (2002); 38 C.F.R. § 3.159(b).  Regulations 
also dictate that VA has a duty to assist claimants, 
essentially providing that VA will make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim.  See 38 U.S.C.A. §5103(A) (2002); 38 
C.F.R. § 3.159(c) (2004).  As will be discussed below, the 
Board finds that new and material evidence sufficient to 
reopen the claim has been submitted, and that service 
connection is warranted.  Therefore, a discussion of the VCAA 
is not needed.

New & Material Evidence

The veteran contends that he is entitled to service 
connection for a left ear disability because he was affected 
by ear infections while in service.  By rating decision dated 
in August 1946, the RO denied the veteran's claim on the 
basis that there was no disability at that time.  The 
evidence consisted of the veteran's service medical records.  
The veteran did not appeal the decision. 

The veteran again attempted to reopen his claim in June 1988.  
By rating decision dated in July 1988, the RO declined to 
reopen the veteran's previously denied claim, citing a lack 
of new and material evidence.  At that time, private 
treatment records, personal and lay statements, and a 
Decision Review Officer hearing transcript had been added to 
the file.  The veteran appealed that decision.  By decision 
dated in April 1990, the Board declined to reopen the claim, 
finding that no new and material evidence had been submitted.  
Specifically, the Board pointed to a lack of evidence 
establishing a medical nexus between the veteran's current 
ear disability and his service.  The veteran did not appeal 
this decision

The veteran most recently attempted to reopen the claim in 
January 2001, by submitting two private opinions referable to 
establishing a nexus to military service, as well as 
additional private treatment records.  The RO declined to 
reopen the claim.  The veteran filed a timely appeal.  

Applicable law provides that a Board decision which is 
unappealed becomes final.  38 U.S.C.A. § 7105; 38 C.F.R. 
§ 20.1100.  Once a decision becomes final, new and material 
evidence is required to reopen the claim which was denied.  
38 U.S.C.A. § 5108 provides that "if new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim."

The definition of new and material evidence was recently 
amended.  See 38 C.F.R. § 3.156(a) (2002).  That amendment 
applies only to claims to reopen received on or after August 
29, 2001.  See 66 Fed. Reg. 45620 (Aug. 29, 2001).  Because 
this claim was received before that date, in January 2001, 
the law in effect when the claim was filed is applicable.  

In this matter, by "new and material evidence" is meant 
"evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the 
claim."  38 C.F.R. § 3.156(a) (2001).  The law provides that 
evidence proffered by the veteran to reopen his claim is 
presumed credible for the limited purpose of ascertaining its 
materiality.  See Justus v. Principi, 3 Vet. App. 510, 512 
(1992).

It has been held that VA is required to review for newness 
and materiality only the evidence submitted by a claimant 
since the last final disallowance of a claim on any basis in 
order to determine whether a claim should be reopened and 
readjudicated on the merits.  Evans v. Brown, 9 Vet. 
App. 273, 283 (1996).  The newly presented evidence need not 
be probative of all the elements required to award the claim, 
but need be probative only as to each element that was a 
specified basis for the last disallowance.  Id. at 284.  

The last final, i.e., unappealed, disallowance is the Board's 
May 1990 decision.  Therefore, all evidence submitted since 
that date is for consideration, to include the two private 
medical opinions referable to nexus.  The Board finds this 
evidence to be new, in that it was not previously submitted 
to agency decision makers.  Relying on the finding in Justus 
v. Principi, supra, the Board finds that it is material, as 
it bears directly and substantially on the matter under 
consideration, specifically a nexus between the veteran's 
service and his current disability.  This is so significant 
that it must be considered in order to fairly decide the 
merits.  Accordingly, new and material evidence having been 
submitted, the veteran's claim to reopen is granted.  

The Board notes that although the RO declined to reopen the 
veteran's claim in the rating decision on appeal based on a 
lack of new and material evidence, it did weigh the merits of 
the claim, to include the private nexus opinions, in the 
initial statement of the case in July 2002, as well as in the 
supplemental statements of the case issued in November 2002 
and December 2004.  Therefore, there is no prejudice to the 
veteran for the Board to render a decision here.  See Bernard 
v. Brown, 4 Vet. App. 384 (1993).  

Service Connection

The veteran contends that the ear infections he experienced 
in service are directly related to his current left ear 
disability.  He has also argued, through his representative, 
that he had a left ear disability prior to entering service, 
which was aggravated by his service, and from which he 
continues to suffer.

Service connection may be established for disability 
resulting from injury or disease incurred in service or for a 
preexisting injury or disease that was aggravated by service.  
38 U.S.C.A. § 1110.  Regulations also provide that service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorder, there must be medical evidence of a current 
disability; medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  In making its determination, the Board 
must determine the credibility and probative value of the 
evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. 
Cir. 1997) and cases cited therein (holding that the Board 
has the duty to assess the credibility and weight to be given 
to the evidence).  The Board may not base a decision on its 
own unsubstantiated medical conclusions.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).  

When there is an approximate balance of evidence regarding 
the merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each such issue 
shall be given to the claimant.  38 U.S.C.A. § 5107; 38 
C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990), the Court stated that "a veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a 
claim on its merits, the preponderance of the evidence must 
be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert at 54.

As a preliminary matter, every veteran shall be taken to have 
been in sound condition when examined, accepted and enrolled 
for service, except as to defects noted at the time of the 
examination, acceptance and enrollment, or where clear and 
unmistakable evidence demonstrates that the disease or injury 
existed before acceptance and enrollment, and was not 
aggravated by such service.  38 U.S.C.A. 
§ 1111. 

VA's General Counsel has held, in part, that 38 C.F.R. § 
3.304(b) is inconsistent with 38 U.S.C.A. § 1111 to the 
extent that it states that the presumption of sound condition 
may be rebutted solely by clear and unmistakable evidence 
that a disease or injury existed prior to service.  The 
General Counsel indicated that in order to rebut the 
presumption of sound condition under 38 U.S.C.A. § 1111, the 
VA must show by clear and unmistakable evidence both that the 
disease or injury existed prior to service and that the 
disease or injury was not aggravated by service.  The General 
Counsel indicated that the claimant is not required to show 
that the disease or injury increased in severity during 
service before VA's duty under the second prong of this 
rebuttal standard attaches.  Accordingly, the General Counsel 
held that section 3.304(b) is therefore invalid and should 
not be followed. VAOPGCPREC 3-2003 (2003).  

The Board also notes that the Court of Appeals for the 
Federal Circuit reached the same conclusion in 2004, by 
holding that "the government must show clear and 
unmistakable evidence of both a preexisting condition and a 
lack of in-service aggravation to overcome the presumption of 
soundness for wartime service under section 1111."  Wagner 
v. Principi, 370 F.3d 1089 (Fed. Cir., 2004).  The Court went 
further to hold that "if the government fails to rebut the 
presumption of soundness under section 1111, the veteran's 
claim is one for service connection" rather than for 
service-connected aggravation.  Id. 

In this case, no defects or abnormalities of the ear are 
noted on the veteran's February 1945 entrance examination.  
However, service medical records do document treatment for 
chronic otitis media of the left ear in February 1946, at 
which time, the veteran reported having a bilateral 
mastoidectomy seven years prior.  This constitutes clear and 
unmistakable evidence that a disease of the ear existed prior 
to his entry into service.  

Referable to the second prong necessary to rebut the 
presumption of soundness, the  Board observes that between 
February and March 1946, the veteran underwent continual 
treatment for otitis media of the left ear, including the 
need to transfer from his base to a Naval Hospital for 
further treatment.  The veteran noted during this hospital 
stay that despite his prior ear problems, he had not had any 
drainage of fluid from the ear until he entered service and 
was swimming in Guam, when he got a fungus infection.  
Increased drainage was noted, and had continued since then.  
The Board finds that because of these increased symptoms, 
there is no clear and unmistakable evidence that the 
veteran's ear disorder was not aggravated by his service.  
Accordingly, the presumption of soundness has not been 
overcome, and the veteran's claim is one for service 
connection for an ear disability, as opposed to one for 
service-connected aggravation of a preexisting disability.  

The record clearly establishes a medical event in service 
referable to the veteran's left ear.  It also confirms a 
current left ear disability.  Therefore, the question that 
remains for the Board is whether the record establishes a 
medical nexus between the two.  

The veteran's private treating physician submitted an opinion 
in December 2000 indicating that he was aware of the 
veteran's medical history, to include the ear infection he 
sustained while in service in Guam.  The physician stated 
that the veteran's chronic condition is consistent with the 
infection sustained in his military service.

The Board also notes two other opinions by the same physician 
on the topic of the veteran's ear disability.  In April 2001, 
he stated that the veteran's chronic bilateral otitis is 
certainly compatible with exposure to infectious problems 
while in the military.  In an October 2002 opinion, he 
indicated in his professional opinion that the chronic ear 
infections were aggravations of the condition for which the 
veteran received a mastoidectomy in his childhood.

The Board notes that the private treatment records in the 
claims file confirm that  this physician has treated the 
veteran for chronic fungal ear infections with drainage.  It 
is also clear that the veteran has been treated for otitis of 
the left ear from various sources since February 1970.  The 
veteran has indicated he was treated between his separation 
in 1946 and 1970; however, those records are unavailable.

Factors for assessing the probative value of a medical 
opinion are the physician's access to the claims file and the 
thoroughness and detail of the opinion.  See Prejean v. West, 
13 Vet. App. 444, 448-89 (2000).  The weight of a medical 
opinion is diminished where that opinion is ambivalent, based 
on an inaccurate factual premise, or based on an examination 
of limited scope.  See Sklar v. Brown, 5 Vet. App. 140 
(1993); Reonal v. Brown, 5 Vet. App. 458 (1993); Guerrieri v. 
Brown, 4 Vet. App. 467, 470-71 (1993).

In this case, the only medical opinions of record indicate a 
connection between the veteran's in-service ear infections 
and his post-service ear disability.  While it is unclear 
whether the examiner physically reviewed the claims folder, 
he did have knowledge of the veteran's military medical 
history as it was properly recounted in the original December 
2000 opinion.  Based on his treatment of the veteran, he 
formulated the opinions.  

The Board reiterates that it cannot substitute its own 
medical judgment for that of medical professionals.  See 
Colvin v. Derwinski, supra.  Because these opinions are 
afforded due weight on the issue of nexus, and absent 
evidence to the contrary of them, the Board is not in a 
position to question them.  Accordingly, the Board finds that 
the balance of the evidence is in favor of the veteran's 
claim.  Service connection for left ear otitis media is 
warranted.


ORDER

Entitlement to service connection for otitis media of the 
left ear is granted.


	                        
____________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals 


 Department of Veterans Affairs


